     Case 3:21-cv-05270-CRB Document 28-1 Filed 09/22/21 Page 1 of 10



 1   FRED NORTON (CA SBN 224725)
     fnorton@nortonlaw.com
 2   BREE HANN (CA SBN 215695)
 3   bhann@nortonlaw.com
     NATHAN WALKER (CA SBN 206128)
 4   nwalker@nortonlaw.com
     THE NORTON LAW FIRM PC
 5   299 Third Street, Suite 200
     Oakland, CA 94607
 6   Telephone: (510) 906-4900
 7
     Attorneys for Plaintiffs
 8   ORACLE AMERICA, INC. and
     ORACLE INTERNATIONAL CORPORATION
 9

10
                          UNITED STATES DISTRICT COURT
11                       NORTHERN DISTRICT OF CALIFORNIA
                             SAN FRANCISO DIVISION
12

13   ORACLE AMERICA, INC., a Delaware         Case No. 21-cv-05270-CRB
     corporation and ORACLE INTERNATIONAL
14   CORPORATION, a California corporation,   DECLARATION OF DENNIS CARTEY
                                              IN SUPPORT OF PLAINTIFFS
15
           Plaintiffs,                        MOTION TO: (1) DISMISS
16   v.                                       COUNTERCLAIMS PURSUANT TO
                                              RULE 12(B)(6), AND (2) STRIKE
17   NEC CORPORATION OF AMERICA, a            AFFIRMATIVE DEFENSES
     Nevada corporation,                      PURSUANT TO RULE 12(F)
18
           Defendant.                         Judge:   Hon. Charles R. Breyer
19

20

21

22

23

24

25

26

27

28

                                                                  DECL. OF DENNIS CARTEY
                                                                CASE NO. 21-CV-05270-CRB

                                                Doc ID: de826cba8de512c93d145849253d5ebd9979ab94
     Case 3:21-cv-05270-CRB Document 28-1 Filed 09/22/21 Page 2 of 10



 1   I, Dennis Cartey, declare as follows:

 2          1.      I am a Deal Specialist at Oracle America, Inc. (Oracle), one of the plaintiffs in

 3   the above-referenced case. I have served as a Deal Specialist at Oracle since November 2016.

 4   Except where otherwise stated, I have personal knowledge of the facts included in this

 5   declaration and could, if called upon to do so, testify competently to them.

 6          2.      As a Deal Specialist at Oracle, I have been responsible for executing certain

 7   agreements on Oracles behalf.

 8          3.      In March 2017, I signed  on Oracles behalf  an Embedded Software License

 9   Distribution Addendum agreement between Oracle and NEC Corporation of America

10   (NECAM), entitled EMBEDDED SOFTWARE LICENSE DISTRIBUTION ADDENDUM

11   to the ORACLE PARTNERNETWORK ISV MASTER DISTRIBUTION AGREEMENT

12   Between NEC CORPORATION OF AMERICA and ORACLE AMERICA, INC., with an

13   effective date of March 8, 2017 (the Embedded License). Attached as Exhibit A is a true

14   and correct copy of the Embedded License.

15          I declare under penalty of perjury under the laws of the United States that the foregoing

16   is true and correct. Executed on September 22, 2021, in San Antonio, Texas.

17

18                                                       ___________________________________
                                                                 Dennis Cartey
19

20

21

22

23

24

25

26

27

28
                                                     1
                                                                                DECL. OF DENNIS CARTEY
                                                                                       21-CV-05270-CRB

                                                             Doc ID: de826cba8de512c93d145849253d5ebd9979ab94
Case 3:21-cv-05270-CRB Document 28-1 Filed 09/22/21 Page 3 of 10




                Exhibit A




                                          Doc ID: de826cba8de512c93d145849253d5ebd9979ab94
Case 3:21-cv-05270-CRB Document 28-1 Filed 09/22/21 Page 4 of 10




                                          Doc ID: de826cba8de512c93d145849253d5ebd9979ab94
Case 3:21-cv-05270-CRB Document 28-1 Filed 09/22/21 Page 5 of 10




                                          Doc ID: de826cba8de512c93d145849253d5ebd9979ab94
Case 3:21-cv-05270-CRB Document 28-1 Filed 09/22/21 Page 6 of 10




                                          Doc ID: de826cba8de512c93d145849253d5ebd9979ab94
Case 3:21-cv-05270-CRB Document 28-1 Filed 09/22/21 Page 7 of 10




                                          Doc ID: de826cba8de512c93d145849253d5ebd9979ab94
Case 3:21-cv-05270-CRB Document 28-1 Filed 09/22/21 Page 8 of 10




                                          Doc ID: de826cba8de512c93d145849253d5ebd9979ab94
Case 3:21-cv-05270-CRB Document 28-1 Filed 09/22/21 Page 9 of 10




                                          Doc ID: de826cba8de512c93d145849253d5ebd9979ab94
Case 3:21-cv-05270-CRB Document 28-1 Filed 09/22/21 Page 10 of 10




                        01234526078




                                                      012234567891
                                                      0122345678915 7855
                                                       012234567891
                                                       01234561782389
                                                        01234536789
                  01234526078




                                          Doc ID: de826cba8de512c93d145849253d5ebd9979ab94
